DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 15 October 2021 of Species A1 and B1 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 26 August 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Max Kaganov on 05 November 2021.

The application has been amended as follows: 

1.	(Currently Amended) A lamination molding apparatus comprising: 
a chamber, 
a recoater head, and 
a recoater head driving mechanism,
	wherein the chamber covers a[
	the recoater head comprises a material case for accommodating material powder and an outer frame supporting the material case and is configured to be moved in a horizontal direction by the recoater head driving mechanism so as to form a material powder layer by supplying and planarizing the material powder onto the molding region while moving in the chamber,
	the material case further comprises a case outlet for discharging the material powder accommodated inside the material case and a pair of inclined side surfaces arranged with the case outlet interposed therebetween,
 by 10 to 50 degrees,
the inclination angles are selected so the material powder falls along the inclined side surfaces at different speeds toward the case outlet with the inclination angle of a first of the inclined side surfaces terminating prior to the case outlet and with the inclination angle of a second of the inclined side surfaces extending to the case outlet,
	the recoater head driving mechanism comprises a motor for moving the recoater head and a control unit, and
	the control unit is configured to vibrate the recoater head to facilitate discharge of the material powder through the case outlet.
 
2.	(Currently Amended) The lamination molding apparatus of[ claim 1, wherein the material case is supported so as to be able to oscillate with respect to the outer frame.  

3.	(Currently Amended) The lamination molding apparatus of[ claim 2, wherein the material case comprises a pair of sleeves projecting at[ thereof and is supported at supporting points arranged on each of the sleeves.  

 claim 3, wherein the supporting points on the pair of sleeves are shifted from each other in a shorter direction of the material case. 
 
5.	(Currently Amended) The lamination molding apparatus of[ claim 1, wherein the control unit is configured to vibrate the recoater head by means of the motor.  

6.	(Rejoined, Currently Amended) The lamination molding apparatus of[ claim 1, wherein the recoater head further comprises an ultrasonic vibrator controlled by the control unit, and
	the control unit is configured to vibrate the recoater head by means of the ultrasonic vibrator.  

7.	(Currently Amended) The lamination molding apparatus of[ claim 1, wherein the control unit is configured to vibrate the recoater head when the recoater head is outside the molding region and is configured not to vibrate the recoater head when the recoater head is within the molding region.  

8.	(Currently Amended) The lamination molding apparatus of[ claim 1, wherein the recoater head further comprises a sensor in the material case[


9.	(Currently Amended) The lamination molding apparatus of[ claim 1, wherein the recoater head comprises a powder guide provided immediately below the case outlet of the material case and configured to guide the material powder so that the material powder flowing out from the case outlet freely falls to a predetermined position on the molding region. 

10.	(Currently Amended) The lamination molding apparatus of[ claim 9, wherein the powder guide is characterized in that an opening size thereof is configured to be changed in accordance with fluidity or agglomeration property of the material powder.  

11.	(New) The lamination molding apparatus of claim 1, wherein the inclination angle of the first inclined side surface is 10 to 45 degrees and the inclination angle of the second inclined side surface is 45 to 85 degrees.

12.	(New) The lamination molding apparatus of claim 1, wherein the first inclined side surface extends vertically to the case outlet from where the inclination angle thereof terminates.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While a powder-based lamination molding apparatus is generally known, including one comprising a process chamber, recoater head, and recoater driving mechanism, while it is generally known for a recoater to comprise a material case with a case outlet for depositing powder material therefrom, and while it is generally known for measures to be taken to ensure consistent and free powder flow and to prevent agglomeration and/or clogging of a powder material being dispensed, including by provision of certain sidewall angles and/or case outlet configurations, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed recoater, material case, outer frame, recoater head driving mechanism, inclined side surfaces, and control unit are provided and configured as presently claimed, with the inclined side surfaces being inclined as claimed so that the claimed inclination angles differ from each other by 10 to 50 degrees, and with the inclination angles being selected so that the material powder falls along the claimed side surfaces at different speeds toward the case outlet with the inclination angle of a first of the inclined side surfaces terminating prior to the case outlet and with the inclination angle of a second of the inclined side surfaces extending to the case outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742